Title: Marquis de Lafayette to James Madison, 28 August 1826
From: Lafayette
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    La grange
                                
                                August 28e 1826
                            
                        
                        Our Beloved Jefferson is no more, my dear friend, and While I mingle my Sorrows with Yours, I never more Sadly felt what
                            Has been to me a Constant object of Regret, the painful distance there is Between our Respective places of Abode. To you
                            and me who Have Been the most intimate as well as the oldest friends of the great and good man, it particularly Belongs to
                            appreciate His personal as well as His public merits, and the influence they Have Had on the Happiness of those about Him,
                            < > in the welfare of America and Mankind. The Coincidence of almost miraculous Events that Has marked the
                            Anniversary day, of the 50th Year of independence Has for Some time made me indulge the Hope that the Report, so far as it
                            Respected Monticello, was Unfounded, untill a number of the Enquirer Which preceded every other positive Account did no
                            more permit me to question the Lamentable fact. Yet if we were doomed to loose our Venerated friend about that time it
                            must Be Confessed the close of His illustrious Life is of a kin with every other part of the Career He Has So Honourably
                            and Usefully pursued. I Beg You, my dear Madison, to give me every particular Respecting His daughter and all the members
                            of the family. I Have writen to Mrs Randolph and Mr Coolidge of whom I don’t know Whether she was at Monticello here it
                            Had Been Her intention to come in the Spring. But While I Could only in a few lines Condole With them, there are queries
                            of Several kinds Which delicacy forbidded me to offer, particularly in a first letter. Upon You I Have depended to Enter
                            into details the importance of which to me You will Sympathise with, and of Course Minutely describe. Permit me also to
                            Lodge with you a Secret Hint. It is <thus> in Case for the Arrangement of Affairs a Mortgage on Florida lands was of
                            some use, you well know where to find it. But to Come to an other point, Which our friend Had so much at Heart, I Am
                            Secure on the Concerns of the University Since they Remain in So good Hands, and You at the Head of them, a neighbour to
                            the interesting Spot. No letter from Montpellier Has Been Received Since I left the U. S. I Beg You will Sent them either
                            to Washington, or to Newyork, Care of Will. Wittlock for one of the proprietors of the Havre
                            packet.
                        Newspapers are So Active vehicles of public intelligence that there Remains little for private
                            Correspondence. National mind in Several parts of Europe altho’ not so far improved as in the U. S. is However much
                            Superior to the governing Sense of people in power, nor would it be Correct to Judge of what is felt and thought in france
                            from what Civil and priestly Leaders are allowed to do, a difference which can be explained by a Remembrance of past
                            Excesses and a pretty Considerable degree of popular welfare chiefly owing to our former destruction of political and
                            local abuses Several of which it is impossible to Restore The government of Spain that Has been By <Our> Adversaries Cried
                            up as a model is now Confessed By all to be a model of the most Hide<ous> Confusion and imbecility. The late despotic
                            Revolution of Constantinople is Carried on with an unexampled ferocity which may end in the murder of the Sultan and a
                            <Co>mplete Anarchy, the Only probable ally of Heroic isolated Greece. The judgments and punishments in Russia Have been
                            Called clemency; a strange name for Such doings and are not likely to put an end to the Spirit of Aristocratical
                            discontent. Don pedro’s Exp< >tion of a Constitution for portugal, Has made Him popular with the liberals of
                            Europe, not quite So with me, untill He leaves Republican brasile to manage by Himself the Settlement of His granted
                            charter. England, and still more so Ireland, are in an unpleasan< t> Situation. Austria Continues to be at the
                            Head of whatever is illiberal, illiterate, and ungenerous. There is among the people of france, Switzerland, and Upper
                            germany a noble Spirit of Sympathy in favor of the greeks. It Has produced useful assistance, But uneffective Servile
                            governments are truly put to the Blush a difficult matter indeed. Lord Cochrane is gone, and Said to be arrived. But the
                            Expedition of Steam Boats which were to follow Him Has been Shamefully managed, and altho’ the french Commite Have
                            chearfully Come to the Support of British philHellenes, I Hardly know what can be Speedily done. Yet there is Such a
                            Spirit of Resistance among the greeks that I am far from despairing. I am anxiously waiting for the Arrival of the frigate
                            or frigates from Newyork, not only for the Sake of greece, the prime object in this affair, but also for the Credit of the
                            American Name and it is on this Account that I am doubly pleased with the character, the exertions, and the usefulness of
                            Captain Allen a Citizen of Newyork, a former midshipman in the U. S. Navy, now the gallant Captain in the Navy of greece.
                        I Have Had letters from my Beloved friends Fanny and Camilla wright; they are with devotion and perseverance
                            pursuing their philanthropic experiment and avoiding to give offense to any body but to their own fortunes. They deserve
                            to be encouraged, But Cannot do more than Set, on a Small Scale, an example, founded on personal Calculations, to the
                            slave Holding planter. Improvements in that way ought to be managed with more extensive and wh< > Means, on
                            this Subject, all the wishes and plans of our dear Jefferson Recur to my mind. Indeed, my dear friend, were you on this
                            Side of the Atlantic, Hearing European observations on this Evil, witnessing How much it lessens the Credit of the
                            American people and the progress of American principles you would, in addition to your generous feelings in this Case,
                            feel Redoubled Anxiety that the dificulties, all of which I perfectly know, might be in time overCome and Some thing done
                            that should point that way. Could not Mexico, and the Navigation of the river offer a cheaper mode of Colonisation?
                        Present my most afectionate Respects to Mrs Madison, to your Venerated mother, to the other members of the
                            family. My Son, three daughters, and grand children beg to be mentioned Very Respectfully to Mrs Madison and to You. Le
                            Vasseur is gone to marry in germany. If you have a Spare Copy of your Justly Celebrated Report to keep me on the Right
                            Constitutional Road Send it to me. I wish to Have it a gift from you. My dear friend we are few Remaining of those old
                            Revolutionary times. I am by Seas Separated from the Small band; But until I go to the departed ones my Heart is with you,
                            and with none more than at Montpellier where I beg you to remember Your old affectionate friend
                        
                            
                                Lafayette
                            
                        
                    